DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments on page 9, the applicant states that Lee does not disclose a modulation member forming an optical resonant cavity, and Uehara does not disclose a liquid crystal layer. Examiner agrees that this is the case; however, Lee is not relied upon to teach an optical resonant cavity, and Uehara is not relied upon to disclose a liquid crystal layer. The teachings of Lee and Uehara combined disclose a liquid crystal layer which forms an optical resonant cavity. Further, the examiner believes there is sufficient motivation of “developing an optical filter using refractive index control thereby providing superior reliability of the filter at lower costs” (Uehara, Paragraph 0088-0091) to combine the teachings of Lee and Uehara. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7,10-11, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2004/0135942 A1 of record, “Lee”) in view of Uehara (US Publication No.: US 2005/0018301 A1 of record).
Regarding Claim 1, Lee discloses a display panel (Figure 3) comprising:
A light guide member (Figure 3, light guide member 110), a light extraction member (Figure 3, light extraction member 200) and a modulation member sequentially arranged along a first direction (Figure 3, modulation member 104, where a first direction may be taken as a first vertical upward direction or a first vertical downward direction); and
Wherein the light extraction member is configured to extract light propagating within the light guide member (Paragraph 0040), and
The modulation member is configured to modulate a reflectance and transmittance of the light extracted in a collimated manner by the light extraction member within the modulation member (Paragraph 0041), and
The modulation member comprises:
A first electrode layer and a second electrode layer that are oppositely arranged (Figure 3, first electrode layer 105, second electrode layer 103);
A liquid crystal layer located between the first electrode layer and the second electrode layer (Figure 3, liquid crystal layer 104).
Lee fails to disclose a first film layer located on one side of the first electrode layer away from the liquid crystal layer; and a second film layer located on one side of the second electrode layer away from the liquid crystal layer; wherein the first film layer, the liquid crystal layer, and the second film layer constitute and optical resonant cavity.
However, Uehara discloses a similar modulation member comprising a first film layer located on one side of the first electrode layer away from the liquid crystal layer; and a second film layer located on one side of the second electrode layer away from the liquid crystal layer; wherein the first film layer, the liquid crystal layer, and the second film layer constitute and optical resonant cavity (Uehara, Figure 4, liquid crystal layer 205, first film layer 203, second film layer 207; Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation member as disclosed by Lee to include a first film layer and a second film layer as disclosed by Uehara. One would have been motivated to do so for the purpose of developing an optical filter using refractive index control thereby providing superior reliability of the filter at lower costs (Uehara, Paragraphs 0088-0091). 

Regarding Claim 3, Lee in view of Uehara discloses the display panel according to claim 1.
Lee fails to disclose that a material of the first film layer is silver or aluminum, and a material of the second film layer is silver or aluminum.
However, Uehara discloses a similar modulation member where a material of the first film layer is silver or aluminum, and a material of the second film layer is silver or aluminum (Uehara, Paragraph 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation member as disclosed by Lee to include a first film layer and a second film layer comprising aluminum or silver as disclosed by Uehara. One would have been motivated to do so for the purpose of developing an optical filter using refractive index control thereby providing superior reliability of the filter at lower costs (Uehara, Paragraphs 0088-0091). 

Regarding Claim 4, Lee in view of Uehara discloses the display panel according to claim 1, wherein the light extraction member comprises: a light extraction grating adjacent to the light guide member and completely covering a surface of one side of the light guide member adjacent to the light extraction grating (Lee, Figure 3, light extraction gratings 210/220 completely covers a surface of the light guide member 110).

Regarding Claim 7, Lee in view of Uehara discloses the display panel according to claim 1, further comprising:
A light source assembly, located on one side of the light guide member along a second direction perpendicular to the first direction, and configured to provide the light guide member with a first polarized light, wherein a vibration direction of the first polarized light is parallel to a deflection plane of liquid crystal molecules of the liquid crystal layer (Lee, Figure 3, light source assembly 160; Paragraphs 0024-0029).

Regarding Claim 10, Lee in view of Uehara discloses the display panel according to claim 1, wherein a light emitting direction of the display panel is parallel to and in the same direction as the first direction (Lee, Figure 3, the light emitting direction is a parallel first vertical upward direction). 

Regarding Claim 11, Lee in view of Uehara discloses the display panel according to claim 10, further comprising: a second polarizing layer, located on one side of the light guide member away from the light extraction member (Lee, Figure 3, second polarizing layer 150), and configured to transmit a second polarized light of a second light from one side of the second polarizing layer away from the light guide member (Paragraphs 0029-0031), and wherein a polarization direction of the second polarized light is perpendicular to a deflection plane of liquid crystal molecules of the liquid crystal layer (Lee, Paragraph 0031).

Regarding Claim 14, Lee in view of Uehara discloses the display panel according to claim 1, wherein a light emitting direction of the display panel is parallel to and opposite to the first direction (Lee, Figure 3, where the first direction is a first vertical downward direction and the light emitting direction is a first vertical upward direction). 

Regarding Claim 15, Lee in view of Uehara discloses the display panel according to claim 14, further comprising: a third polarizing layer, located on one side of the modulation member away from the light extraction member and configured to absorb light incident into the third polarizing layer from the modulation member and transmit a second polarized light of a second light from one side of the third polarizing layer away from the light guide member (Lee, Figure 3, third polarizing layer 101; Paragraph 0029), and wherein a polarization direction of the second polarized light is perpendicular to a deflection plane of liquid crystal molecules of the liquid crystal layer (Lee, Paragraph 0029). 

Regarding Claim 19, Lee in view of Uehara discloses a display device comprising the display panel according to claim 1 (Figure 3). 

Regarding Claim 20, Lee in view of Uehara discloses a driving method for driving the display panel according to claim 1, comprising: in response to receiving a display signal, modulating the reflectance and transmittance of the light extracted in a collimated manner by the light extraction member within the modulation member by the modulation member, so that the display panel presents a display state corresponding to the display signal (Paragraph 0023; Paragraph 0032; Paragraphs 0040-0043). 

Claims 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara in further view of Hwang et al (US Publication No.: US 2008/0252816 A1 of record, “Hwang”). 
Regarding Claim 5, Lee in view of Uehara discloses the display panel according to claim 4, wherein the light extraction member comprises:
A first transparent material layer (Figure 3, transparent material layer 220);
Wherein a material of the light extraction grating has a refractive index higher than that of a material of the light guide member, and a material of the first transparent material layer has a refractive index lower than that of the material of the light guide member (Lee, Paragraph 0038 discloses the first transparent material layer 220 as a total reflection portion, which would only be possible if the refractive index of the first transparent material layer is lower than that of the light guide member 110, whereas the light extraction grating 210 transmits light, which would only be possible if the refractive index of the light extraction grating is higher than that of the light guide member 110).
Lee fails to disclose that the light extraction grating is located within the first transparent material layer.
However, Hwang discloses a similar display where the light extraction grating is located within the first transparent material layer (Hwang, Figure 2, first transparent material layer 240, light extraction grating 220, light guide member 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Lee to have the light extraction grating located within the first transparent material layer as disclosed by Hwang. One would have been motivated to do so for the purpose of achieving high brightness and a wide viewing angle (Hwang, Paragraph 0030). 

Regarding Claim 13, Lee in view of Uehara discloses the display panel according to claim 10.
Lee fails to disclose that the light extraction member comprises a tilted grating.
However, Hwang discloses a similar display where the light extraction member comprises a tilted grating (Hwang, Figure 2, tilted grating 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light extraction member as disclosed by Lee to include a tilted grating as disclosed by Hwang. One would have been motivated to do so for the purpose of manipulating the light from the light source by differentiating between different polarizations of the light thereby transmitting a desired light and reflecting the remaining light (Hwang, Paragraph 0031). 

Regarding Claim 16, Lee in view of Uehara discloses the display panel according to claim 15.
Lee fails to disclose a color filter layer located on one side of the light guide member away from the light extraction member.
However, Hwang discloses a similar display comprising a color filter layer located on one side of the light guide member away from the light extraction member (Hwang, Figure 2, color filter layer 340 is located away from the light extraction member 220 on a side of the light guide member 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to include a color filter as disclosed by Hwang. One would have been motivated to do so for the purpose of producing a color image (Hwang, Paragraph 0028). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara and Hwang in further view of Hwang et al (US Publication No.: US 2007/0263139 A1 of record, “Hwang’139”).
Regarding Claim 6, Lee in view of Uehara and Hwang discloses the display panel according to claim 5.
Lee fails to disclose a second transparent material layer located on one side of the light guide member away from the first transparent material layer and adjacent to the light guide member; and wherein a material of the second transparent material layer has a refractive index lower than that of the material of the light guide member.
However, Hwang’139 discloses a similar display comprising a second transparent material layer located on one side of the light guide member away from the first transparent material layer and adjacent to the light guide member; and wherein a material of the second transparent material layer has a refractive index lower than that of the material of the light guide member (Hwang’139, Figure 2, first transparent material layer 240, light guide member 260, second transparent material layer 350; Paragraph 0040; Paragraph 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to include a second transparent material layer as disclosed by Hwang’139. One would have been motivated to do so for the purpose of improving light transmission efficiency (Hwang’139, Paragraph 0048). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara in further view of Ma et al (US Publication No.: US 2018/0164490 A1 of record, “Ma”).
Regarding Claim 8, Lee in view of Uehara discloses the display panel according to claim 7, wherein the light source assembly comprises a reflecting member (Lee, Figure 3, reflecting member 140); and a first polarizing layer located between the reflecting member and the light member; wherein the reflecting member is configured to reflect a first light from the light source into the light member, and the first polarizing layer is configured to transmit the first polarized light of the first light (Lee, Figure 3, first polarizing layer 150; Paragraph 0029). 
Lee fails to disclose that the reflecting member is curved and that the light source assembly further comprises a monochromatic light source located at a focal point of the curved reflecting member.
However, Ma discloses a similar display where the reflecting member is curved and the light source assembly further comprises a monochromatic light source located at a focal point of the curved reflecting member (Ma, Figure 4B, curved reflecting member 210, monochromatic light source 230; Paragraph 0050; Paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source assembly as disclosed by Lee to include a curved reflecting member and monochromatic light source as disclosed by Ma. One would have been motivated to do so for the purpose of developing a dual-direction collimator (Ma, Paragraph 0063). 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara in further view of Bae et al (US Publication No.: US 2018/0196302 A1 of record, “Bae”). 
Regarding Claim 12, Lee in view of Uehara discloses the display panel according to claim 11, further comprising: a substrate located on one side of the modulation member away from the light guide member (Figure 3, substrate 102).
Lee fails to disclose a color filter layer located on one side of the substrate away from the modulation member.
	However, Bae discloses a similar display comprising a color filter layer located on one side of the substrate away from the modulation member (Bae, Figure 15, color filter 140, substrate 130, modulation member NLC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Lee to include a color filter as disclosed by Bae. One would have been motivated to do so for the purpose of converting light into colored light thereby displaying a color image (Bae, Paragraph 0148). 

Regarding Claim 17, Lee in view of Uehara discloses the display panel according to claim 14, further comprising: a substrate located on one side of the modulation member away from the light guide member (Figure 3, substrate 102).
Lee fails to disclose a light absorbing layer located on one side of the substrate away from the light extraction member, and configured to absorb light incident into the light absorbing layer from the modulation member.
	However, Bae discloses a similar display comprising a light absorbing layer located on one side of the substrate away from the light extraction member, and configured to absorb light incident into the light absorbing layer from the modulation member (Bae, Figure 15, light absorbing layer BM, substrate 130, modulation member NLC; Paragraph 0151).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Lee to include a light absorbing layer as disclosed by Bae. One would have been motivated to do so for the purpose of converting light into colored light while avoiding cross talk thereby displaying a color image (Bae, Paragraph 0148). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara in further view of Fattal (US Publication No.: US 2018/0188440 A1 of record).
	Regarding Claim 18, Lee in view of Uehara discloses the display panel according to claim 14, further comprising: a light source assembly, located on one side of the light guide member along an extending direction of the light guide member (Lee, Figure 3, light source assembly 160), and configured to provide the light guide member with a first polarized light, wherein a vibration direction of the first polarized light is parallel to a deflection plane of liquid crystal molecules of the liquid crystal layer (Lee, Paragraphs 0024-0039).
Lee fails to disclose that the light extraction grating is configured to gradually increase a diffraction efficiency from one end adjacent to the light source assembly to one end away from the light source assembly along a second direction which is perpendicular to the first direction.
However, Fattal discloses a similar display where the light extraction grating is configured to gradually increase a diffraction efficiency from one end adjacent to the light source assembly to one end away from the light source assembly along a second direction which is perpendicular to the first direction (Fattal, Figures 3A and Figure 5A discloses light extraction grating which increases diffraction efficiency via area from left to right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light extraction grating as disclosed by Lee to include an increase in diffraction efficiency as disclosed by Fattal. One would have been motivated to do so for the purpose of providing diffractive coupling out of a light beam from a light source (Fattal, Paragraph 0063). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871